DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 lines 15-16 on page 10:
“a second outer lead exposed from the encapsulation and disposed at an end located on a other side in the orthogonal direction”

	(Examiner’s Note: the examiner’s amendment to the claim above is to correct an antecedent basis issue for the term “the other side” since this is the first appearance of the limitation.)

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Information Disclosure Statement filed on February 1, 2021 contain prior art(s) that fail to teach or fairly suggest all the claim limitations of the independent claim.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“the first outer lead having: a first body having a shape extending in the inserting direction; and a first protrusion protruding from the first body outward in the orthogonal direction, the second outer lead having: a second body having a shape extending in the inserting direction; and a second protrusion protruding from the second body outward in the orthogonal direction, the magnet including: a magnet body surrounding at least a portion of the encapsulation; a first restricting portion that restricts the first body displacing relative to the magnet body outward in the orthogonal direction; a second restricting portion that restricts the second body displacing relative to the magnet body outward in the orthogonal direction; a first receiving portion that receives the first protrusion on a side opposite to the inserting direction; and a second receiving portion that receives the second protrusion on the side opposite to the inserting direction,” when used in combination with all other limitations of claim 1.
	Claims 2-5 are allowed for depending on claim 1.

The closest references are found based on the updated search:
a)  Engel et al. discloses “Methods and apparatus for multi-stage molding of integrated circuit package” (see 7816772)
b)  Frazee et al. discloses “Magnetic sensor with a chip attached to a lead assembly within a cavity at the sensor’s sensing face” (see 5912556)
c)  Engel et al. discloses “Hall-effect ferrous-article-proximity sensor assembly” (see 5581179)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-5 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867